Exhibit 10.3
Execution Version
CONFIDENTIAL
December 5, 2008
Interstate Bakeries Corporation
Interstate Brands Corporation
12 East Armour Boulevard
Kansas City, MO 64111
Attention: Mr. Randall Vance, Chief Financial Officer
Interstate Bakeries Corporation
Interstate Brands Corporation
$125,000,000 Senior Secured Revolving Credit Facility
Amendment to Commitment Letter
Ladies and Gentlemen:
     Reference is made to that certain letter agreement (including the exhibits
and schedules attached thereto, the “Commitment Letter”), dated as of
September 12, 2008, by and among General Electric Capital Corporation (“GE
Capital”) and GE Capital Markets, Inc. (“GECM” and, together with GE Capital,
the “Commitment Parties”), Interstate Bakeries Corporation (“IBC”), Interstate
Brands Corporation (“Brands” and, together with IBC, the “Borrowers”), and IBC
Investors I, LLC, relating to the commitment of the Commitment Parties to
provide to the Borrowers a secured revolving credit facility in an aggregate
principal amount of up to $125,000,000. Capitalized terms used but not defined
herein shall have the meaning ascribed to such terms in the Commitment Letter.
     WHEREAS, on October 3, 2008, the Acquired Business and certain holders of
the indebtedness under the Company’s prepetition credit agreement reached a
settlement (the “Settlement”) with the Official Committee of Unsecured Creditors
appointed in the Chapter 11 cases of the Acquired Business which contemplates an
increase of the commitment under the Term Loan Facility from $339,150,000 to
$344,000,000, and a decrease in the commitment under the Third-Lien Debt from
$147,300,000 to $142,300,000;
     WHEREAS, on October 30, 2008, the Bankruptcy Court approved the Disclosure
Statement With Respect to Amended Joint Plan of Reorganization of Interstate
Bakeries Corporation and Its Affiliated Debtors and Debtors-in-Possession Dated
October 31, 2008, whereby the Bankruptcy Court, among other things, permitted
the Borrowers to solicit acceptances and rejections with respect to the Amended
Joint Plan of Reorganization of Interstate Bakeries Corporation and Its
Affiliated Debtors and Debtors-in-Possession Dated October 31, 2008 (the
“Plan”); and
     WHEREAS, in order to reflect the terms of the Settlement, the Borrowers and
Holdings have requested that the Commitment Parties amend the Commitment Letter
on the terms and conditions set forth below.
     NOW, THEREFORE, in consideration of the mutual agreements contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     The definition of the term “Plan” as set forth in the first sentence of the
first paragraph of the Commitment Letter is amended in its entirety to read as
such term is defined in the third full grammatical paragraph of this letter
agreement (this “Amendment”).
     The last sentence of the first paragraph of the Commitment Letter is hereby
amended as follows:
     (a) the reference to “$339,150,000” in clause (a) thereof is hereby deleted
and replaced with “$344,000,000”; and
     (b) the reference to “$147,300,000” in clause (b) thereof is hereby deleted
and replaced with “$142,300,000”.
     Paragraph 3 of Schedule I to the Commitment Letter Summary of Terms is
hereby amended as follows:
     (a) the reference to “Exhibit B” in clause (i) thereof is hereby deleted
and replaced with “Exhibit B (as amended by that certain letter agreement, dated
December 3, 2008 to the Commitment Letter, dated September 12, 2008, between
Silver Point Finance, LLC Monarch Master Funding LTD, IBC and Brands)”;
     (b) the reference to “Exhibit H” in clause (ii) thereof is hereby deleted
and replaced with “Exhibit H (as amended by that certain First Amendment, dated
December 1, 2008 to the Investment Agreement, dated as of September 26, 2008,
between IBC and IBC Investors I, LLC)”; and
     (c) the reference to “Exhibit C” in clause (iii) thereof is hereby deleted
and replaced with “Exhibit C (as amended by that certain First Amendment, dated
December 1, 2008 to the Investment Agreement, dated as of September 26, 2008,
between IBC and IBC Investors I, LLC)”.
     This Amendment shall become effective as of the date first hereinabove
written when each of the Borrowers, Holdings and the Commitment Parties shall
have duly executed and delivered this Amendment to GE Capital. Upon such
effectiveness, each reference in the Commitment Letter or the Term Sheet to
“this Commitment Letter”, “hereunder”, “hereof” or words of like import
referring to the Commitment Letter, shall mean a reference to the Commitment
letter, as amended hereby.
     Except as expressly amended hereby, all terms and conditions of the
Commitment Letter remain in full force and effect. This Amendment may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof. This Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.
     Please indicate your acceptance of the terms hereof by signing in the
appropriate space below and returning to GE Capital on behalf of the Commitment
Parties such signature pages.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

- 2 -



--------------------------------------------------------------------------------



 



         
 
        Sincerely,    
 
        GENERAL ELECTRIC CAPITAL CORPORATION    
By:
Name:
  /s/ Michelle Handy
 
Michelle Handy    
Title:
  Duly Authorized Signatory    
 
        AGREED AND ACCEPTED     THIS 5TH DAY OF DECEMBER, 2008.    
 
        INTERSTATE BAKERIES CORPORATION    
 
       
By:
Name:
  /s/ J. Randall Vance
 
J. Randall Vance    
Title:
  SVP, CFO and Treasurer    
 
        INTERSTATE BRANDS CORPORATION    
 
       
By:
Name:
  /s/ J. Randall Vance
 
J. Randall Vance    
Title:
  SVP, CFO and Treasurer    
 
        AGREED AND ACCEPTED, for the purposes of the provisions set forth under
heading “Rights of Holdings” in the Commitment Letter only. THIS 5th DAY OF
DECEMBER, 2008.    
 
        IBC INVESTORS I, LLC    
By:
Name:
  /s/ Chris Minnetian
 
Chris Minnetian    
Title:
       

 